UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-23486 NN, Inc. (Exact name of registrant as specified in its charter) Delaware 62-1096725 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 2000 Waters Edge Drive Building C, Suite 12 Johnson City, Tennessee37604 (Address of principal executive offices, including zip code) (423) 743-9151 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of July 8th, 2007, there were 16,863,082 shares of the registrant’s common stock, par value $0.01 per share, outstanding. NN, Inc. INDEX Page No. Part I.Financial Information Item 1.Financial Statements: Consolidated Statements of Income and Comprehensive Income for the three and sixmonths ended June 30, 2007 and 2006 (unaudited) 2 Condensed Consolidated Balance Sheets at June 30, 2007and December 31, 2006 (unaudited) 3 Consolidated Statements of Changes in Stockholders’ Equity for thesix months ended June 30, 2007 (unaudited) 4 Consolidated Statements of Cash Flows for the six months endedJune 30, 2007 and 2006 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures about Market Risk 21 Item 4.Controls and Procedures 21 Part II.Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2.
